*324MEMORANDUM **
Petitioner’s unopposed motion for an extension of time to file her response in opposition to respondent’s motion for summary affirmance is granted. The Clerk shall file the response, received on June 22, 2007.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion in denying petitioner’s application for withholding of removal. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (holding that victim of random, isolated criminal acts could not establish asylum claim); Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.